Citation Nr: 1702805	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or medications used to treat a service connected disability.

2.  Entitlement to service connection for urinary frequency, to include as secondary to service-connected PTSD or medications used to treat a service connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1969 to December 1973, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2009, the Veteran requested a Board hearing.  In May 2014, the Veteran received notification that a hearing was scheduled for June 5, 2014, but he did not appear at the hearing and did not offer good cause for his absence or request the hearing to be rescheduled.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704  (2016).

In February 2016, the Board denied the Veteran's claim, which he appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In October 2016, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for hypertension which he believes is either the direct result of his PTSD or was caused or aggravated by medication prescribed to treat his PTSD.

The Veteran was diagnosed with hypertension in 1996.  At an August 2014 VA examination, the Veteran was diagnosed with hypertension, but the examiner opined that it was less likely than not that the hypertension was either due to or the result of the Veteran's PTSD.  The examiner's rational was that she had no knowledge of hypertension being caused by PTSD or medications used to treat PTSD.  However, the VA examiner's opinion did not provide a rational for the opinion and did not discuss whether the Veteran's hypertension was aggravated by his PTSD or by medications used to treat PTSD.  

The Veteran is also seeking service connection for a disability manifested by urinary frequency, which he believes is either the direct result of his PTSD or was caused or aggravated by medication prescribed to treat his PTSD.

The medical records show that he reported waking up at night two to four times per night to urinate and sometimes had difficulty starting his stream.  In August 2014, the Veteran was afforded a VA examination for his urinary frequency.  The examiner diagnosed the Veteran with nocturia, but did not offer an opinion on etiology.

The JMR provides an explanation as to why the prior medical opinions were found to be inadequate.

Additionally, the Veteran submitted a number of studies suggesting a link between hypertension and PTSD, as well as evidence to support his contention that he has a urinary disability as a result of his service connected PTSD.

As such, a new VA examination is required to properly adjudicate the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion to assess the etiology of the Veteran's hypertension and to determine if the Veteran has a chronic urinary disability.  If an examination is necessary to answer the following questions, one should be scheduled.  The examiner should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during, caused by, or was permanently aggravated beyond the natural progression of the disorder by his active military service?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that Veteran's hypertension was directly caused by a service connected disability (such as PTSD) or medications used to treat a service connected disability?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that Veteran's hypertension was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability or medications used to treat a service connected disability?  Why or why not?

d) Does the Veteran have a chronic disability manifested by urinary frequency?  Why or why not?  If a chronic disability is diagnosed, the examiner should address the following questions:

e) Is it at least as likely as not (50 percent or greater) that any urinary frequency and/or nocturia either began during, caused by, or was permanently aggravated beyond the natural progression of the disorder by the Veteran's active military service?  Why or why not? 

f)  Is it at least as likely as not (50 percent or greater) that any urinary frequency and/or nocturia was directly caused by a service connected disability (to include PTSD) or medications used to treat a service connected disability?  Why or why not?

g)  Is it at least as likely as not (50 percent or greater) that any urinary frequency and/or nocturia was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability or medications used to treat a service connected disability?  Why or why not?

In providing the requested opinions, the examiner should review the October 17, 2016 Joint Motion for Remand (JMR) (labeled CAVC decision in VBMS), and the evidence and argument submitted by the Veteran on November 21, 2016, and should explain the relevance, if any, of the evidence and arguments.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




